DETAILED ACTION

This Office Action is a response to an RCE filed on 02/14/2022, in which claims 1, 4-5, 16-20, 22, and 30-31 are pending and ready for examination.

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

REASONS FOR ALLOWANCE

Claims 1, 30, and 31 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 30, and 31 are allowed because the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest all the claimed features of claims 1, 30, and 31, structurally and functionally interconnected with other limitations in the manner as cited in the claims. More specifically, the prior art on record fail to teach or suggest the limitations of: “wherein obtaining the index comprises: checking a value of an index flag related to parsing the index based on the transform skip flag being 0, parsing the index based on the value of the index flag being 1, and deriving the index specifying the transform kernel combination as DCT-2 for the transform kernels in the horizontal and vertical directions based on the value of the 
	Claims 1, 30, and 31 are allowed and all claims dependent on these claims are allowed as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM A NASRI whose telephone number is (571)270-7158. The examiner can normally be reached 10:00-8:00 M-T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MARYAM A NASRI/Primary Examiner, Art Unit 2483